                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA 


 HEATHER LEANN HORST,                               Case No. 17‐CV‐3650 (PJS/SER)

                      Petitioner,

 v.                                                             ORDER

 TOM ROY,

                      Respondent.


      Deborah K. Ellis, for plaintiff.

      Peter R. Marker, RAMSEY COUNTY ATTORNEY’S OFFICE, for defendant.

      Petitioner Heather Leann Horst was convicted of first‐degree premeditated

murder after a jury found that she had aided and abetted the killing of her husband. 

The Minnesota Supreme Court unanimously affirmed her conviction.  See State v. Horst,

880 N.W.2d 24 (Minn. 2016).  Horst then filed a petition for writ of habeas corpus under

28 U.S.C. § 2254.  ECF No. 1.  In a report and recommendation (“R&R”), Magistrate

Judge Steven E. Rau recommended denying Horst’s petition.  ECF No. 14.

      This matter is before the Court on Horst’s objection to the R&R.  The Court has

conducted a de novo review.  See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).  Based on

that review, the Court overrules Horst’s objection and adopts the R&R.
       Before turning to Horst’s objection,1 the Court emphasizes the “high standard

[that must] be met before a federal court may issue a writ of habeas corpus to set aside

state‐court rulings.”  Uttecht v. Brown, 551 U.S. 1, 10 (2007).  This Court may grant

habeas relief to Horst only if the Minnesota Supreme Court’s adjudication of any of her

federal claims:

              (1) resulted in a decision that was contrary to, or involved an
              unreasonable application of, clearly established Federal law,
              as determined by the Supreme Court of the United States; or

              (2) resulted in a decision that was based on an unreasonable
              determination of the facts in light of the evidence presented
              in the State court proceeding.

28 U.S.C. § 2254(d).  

       “[C]learly established Federal law” means “the holdings, as opposed to the dicta,

of [the Supreme] Court’s decisions as of the time of the relevant state‐court decision.” 

Williams v. Taylor, 529 U.S. 362, 412 (2000).  To act “contrary to” clearly established

federal law, the state court must have either (1) arrived at a conclusion opposite to that

reached by the Supreme Court on a question of law or (2) decided a case differently

than the Supreme Court on a set of materially indistinguishable facts.  Id. at 412‐13. 

Under the “unreasonable application” clause, federal habeas relief is warranted if the

state court identified the correct governing legal principle, but unreasonably applied

       1
      The facts and procedural history of this case are summarized in Judge Rau’s
R&R, ECF No. 14, and in the Minnesota Supreme Court’s opinion, 880 N.W.2d at 28‐30.

                                             ‐2‐
that principle to the facts of the case.  Id. at 413.  It is not enough, under the

“unreasonable application” clause, that the state court’s decision was wrong, or even

that it was “clear error”; the decision must be “objectively unreasonable.”  Lockyer v.

Andrade, 538 U.S. 63, 75‐76 (2003).  Finally, on habeas review, “a determination of a

factual issue made by a State court shall be presumed to be correct.  The applicant shall

have the burden of rebutting the presumption of correctness by clear and convincing

evidence.”  28 U.S.C. § 2254(e)(1).

       Horst objects to two aspects of the R&R:

       Horst first disagrees with Judge Rau’s determination that there was nothing

objectively unreasonable about the Minnesota Supreme Court’s decision that Horst was

not in custody (and thus not entitled to a Miranda warning) when she was questioned at

length by Sergeant Jake Peterson of the St. Paul Police Department.  Horst argues that

she was in custody during that interrogation and that, because she was not provided

with a Miranda warning, the statements that she made to Sergeant Peterson should have

been suppressed.  Horst further argues that the contents of her cell phone should have

been suppressed, as they were the fruit of this poisonous tree.

       In support of her argument, Horst does not contend that the Minnesota Supreme 

Court’s decision was contrary to clearly established federal law.  In other words, Horst

does not argue that the Minnesota Supreme Court decided a legal question that directly



                                               ‐3‐
conflicted with a Supreme Court decision regarding the same legal question, nor does

she claim that the Minnesota Supreme Court’s decision conflicts with a Supreme Court

decision that addressed materially indistinguishable facts.  Rather, Horst argues that the

Minnesota Supreme Court’s decision represented an unreasonable application of clearly

established federal law.  

       In support of her argument, Horst emphasizes facts that the Minnesota Supreme

Court did not explicitly discuss (or, in her view, afforded insufficient weight), and she

ignores or downplays facts that the court did explicitly discuss (and, in her view,

afforded excessive weight).  If this Court were determining the issue as an original

matter, the Court might well agree with Horst that she was in custody.  The question for

this Court is not, however, whether the decision of the Minnesota Supreme Court was

correct as an original matter, but whether that decision was “objectively unreasonable.” 

Lockyer, 538 U.S. at 76; see also Yarborough v. Alvarado, 541 U.S. 652, 665 (2004) (“We

cannot grant relief under AEDPA by conducting our own independent inquiry into

whether the state court was correct as a de novo matter.”).  “A decision is not objectively

unreasonable if ‘fairminded jurists could disagree’ as to its correctness.”  Bahtuoh v.

Smith, 855 F.3d 868, 871 (8th Cir. 2017) (quoting Harrington v. Richter, 562 U.S. 86, 102

(2011)).  




                                             ‐4‐
       The Court cannot find that the unanimous decision of the Minnesota Supreme

Court that Horst was not in custody was a decision with which no “fairminded jurist”

could agree.  The court correctly identified the guiding legal principles, independently

reviewed the evidence in the record (discovering at least one factual error made by the

trial court2), identified several factors that militated toward a finding that Horst was not

in custody,3 acknowledged that “some of the [other] facts are suggestive of a custodial

setting” (and identified some of those other facts4), and concluded—based on “the

totality of the circumstances”—that “Horst was not in custody when she made the


       2
        The Minnesota Supreme Court noted that “[t]he district court clearly erred when
it found that Horst did not have an escort when she went to the restroom during the
interview.”  Horst, 880 N.W.2d at 31 n.1.
       3
        For example, Horst was not told that she had to accompany the police officers to
the police station, Horst was interviewed by a single detective, Horst was interviewed
in a non‐secure conference room that could not be locked and that contained a
telephone, Horst was permitted to keep her purse and its contents (including a cell
phone), Horst twice left the conference room to use the restroom, the investigators
never told Horst that she was a suspect, Horst did not make any “significantly
incriminating statements,” the investigators treated Horst as a “grieving widow” by
giving her information about a chaplain and a nonprofit organization that could assist
her, and “Horst left the police station without hindrance” when the interview
concluded.  Horst, 880 N.W.2d at 31‐32.
       4
        For example, Horst was interviewed at a police station, an officer accompanied
Horst to the restroom, the questioning of Horst became more aggressive as the
interview progressed and investigators became aware of conflicts between Horst’s
account and the account of her husband’s stepsister, investigators were treating the
death of Horst’s husband as a homicide before Horst was questioned, and
Sergeant Peterson recorded the interview (which was consistent with the requirement
of Minnesota law that custodial interviews be recorded).  Horst, 880 N.W.2d at 31‐32.

                                            ‐5‐
statements that were the subject of her pretrial suppression motion.”  Horst, 880 N.W.2d

at 31‐33.  It is possible that the Minnesota Supreme Court was incorrect, but its decision

was not an “unreasonable application of[] clearly established Federal law, as

determined by the Supreme Court of the United States.”  § 2254(d).

       Horst’s second complaint about the R&R relates to the State’s use of her medical

records.  The evidence showed that Horst had told a number of friends that her

husband had physically abused her and, as a result, caused multiple miscarriages. 

Indeed, the evidence showed that the man who killed Horst’s husband at her request

(Aaron Allen, the fiancé of the husband’s stepsister) was motivated in part by Horst’s

complaint that her husband had punched her in the stomach and thereby caused yet

another miscarriage.  See Horst, 880 N.W.2d at 29.

       The police obtained four search warrants and, pursuant to those warrants,

collected Horst’s medical records.  Id. at 36.  Those records disclosed that Horst had

never suffered a miscarriage.  Horst argued (in the trial court and then on appeal) that

the collection of her records violated her rights under the Fourth Amendment, because

the warrants “lacked particularity and a finite temporal scope.”  Id. at 35.  Horst also

argued (for the first time on appeal) that the actions of the law‐enforcement officers

shocked the conscience and thus deprived Horst of substantive due process.  Id. at

37 n.4. 



                                            ‐6‐
       The Minnesota Supreme Court rejected Horst’s substantive‐due‐process claim in

a single sentence, citing County of Sacramento v. Lewis, 523 U.S. 833 (1998).  See Horst, 880

N.W.2d at 37 n.4.  Lewis involved a claim brought by the estate of Philip Lewis, a young

man who had been killed after a police officer had engaged in a high‐speed chase with

the driver of the motorcycle on which Lewis was riding.  The estate claimed that, by

engaging in the high‐speed chase, the police officer had deprived Lewis of substantive

due process.  The Court rejected that claim on the merits, but only after holding that the

police officer’s high‐speed chase of the motorcycle did not involve a “search” or

“seizure” that was “covered by” the Fourth Amendment.  Lewis, 523 U.S. at 843

(quoting United States v. Lanier, 520 U.S. 259, 272  n.7 (1997)).  The Supreme Court made

clear that, had the conduct of the police officer been covered by the Fourth Amendment,

Lewis’s estate could have brought only a Fourth Amendment claim, and not a claim

under the Due Process Clause:  

              Because we have “always been reluctant to expand the
              concept of substantive due process,” we held in Graham v.
              Connor, 490 U.S. 386 (1989), that “[w]here a particular
              Amendment provides an explicit textual source of
              constitutional protection against a particular sort of
              government behavior, that Amendment, not the more
              generalized notion of substantive due process, must be the
              guide for analyzing these claims.”

Lewis, 523 U.S. at 842 (cleaned up).  In short, the Minnesota Supreme Court’s citation to

Lewis indicates that the court had concluded that, because Horst was complaining of


                                             ‐7‐
conduct that was covered by the Fourth Amendment, her claim had to be analyzed

under that amendment, and not under the Due Process Clause.5

       5
        As noted, the Minnesota Supreme Court rejected Horst’s substantive‐due‐
process claim in a single sentence:  “Because Horst’s substantive‐due‐process argument
is without merit, she is not entitled to relief on this claim.”  Horst, 880 N.W.2d at 37 n.4. 
That sentence was followed by a citation to Lewis.

        Admittedly, this sentence does not, on its face, make clear whether the
Minnesota Supreme Court cited Lewis in support of a decision to treat Horst’s
substantive‐due‐process claim as a Fourth Amendment claim or in support of a decision
that Horst had not been deprived of substantive due process.  Horst herself appears to
understand the Minnesota Supreme Court to have held the former—she complains, in
fact, about the failure of the court to address “the issue of due process and fundamental
fairness” on the merits, ECF No. 17 at 8—and this Court agrees.

        The facts addressed in Lewis bore no resemblance to the facts of this case, and
Lewis itself emphasized that a decision about whether the actions of a government
official are conscience shocking has to be based on careful scrutiny of the circumstances
of the particular case:

               Rules of due process are not . . . subject to mechanical
               application in unfamiliar territory.  Deliberate indifference
               that shocks in one environment may not be so patently
               egregious in another, and our concern with preserving the
               constitutional proportions of substantive due process
               demands an exact analysis of circumstances before any
               abuse of power is condemned as conscience shocking.

Lewis, 523 U.S. at 850.  

        In light of Lewis’s admonition that a court must conduct “an exact analysis of
[the] circumstances” before rejecting a substantive‐due‐process on the merits, it is
extraordinarily unlikely that the Minnesota Supreme Court cited Lewis in support of a
one‐sentence holding that the police officers who collected and used Horst’s medical
records had not shocked the conscience.  Almost certainly, the Minnesota Supreme
                                                                             (continued...)

                                              ‐8‐
       The Minnesota Supreme Court went on to reject Horst’s Fourth Amendment

claim.  The court explained that, “[i]n a criminal case, the remedy for an illegal search or

seizure is generally limited to the suppression of illegally obtained evidence.”  Horst,

880 N.W.2d at 36.  The court further noted that neither the medical records themselves

nor the contents of those records had been introduced into evidence at trial.  Thus,

concluded the court, even if “the search warrants were overly broad in their scope

. . . there would be nothing to suppress, as the information obtained by the search

warrants was never admitted at trial.”  Id.  

       Horst complained that her medical records had been used in other ways that

harmed her—in particular, when the State persuaded Allen to plead guilty and testify

against her.  Horst cited the fact that, at Allen’s change‐of‐plea hearing, Allen said that

he had learned that Horst had never suffered a miscarriage, and that learning that Horst

had lied to him had influenced his decision to testify against her.  The Minnesota

Supreme Court rejected Horst’s argument:

              The only conceivable “fruit” of the allegedly illegal search
              warrants relates to Allen’s testimony, and specifically his
              decision to cooperate with the State . . . . It is not clear from

       5
        (...continued)
Court instead cited Lewis in support of a holding that, under Graham v. Connor, Horst’s
substantive‐due‐process claim had to be analyzed as a Fourth Amendment claim.  That
decision did not require “an exact analysis of [the] circumstances,” as it was obvious
that the government action that Horst was challenging was a search, and obvious that
the legality of a search is covered by the Fourth Amendment. 

                                              ‐9‐
             the record, however, how Allen learned of this fact.  There is
             no evidence establishing that the State ever showed Horst’s
             medical records to Allen.  And significantly, Allen did not
             make such a statement at Horst’s trial.  Because Allen’s
             testimony never touched on information from Horst’s
             medical records, there was nothing to suppress from Allen’s
             testimony.

Id.

      In this habeas action, Horst does not argue that the Minnesota Supreme Court’s

decision was contrary to clearly established federal law—that is, she does not argue that

the Minnesota Supreme Court decided a legal question that directly conflicted with a

Supreme Court decision regarding the same legal question, nor does she claim that the

Minnesota Supreme Court’s decision conflicts with a Supreme Court decision that

addressed materially indistinguishable facts.  Instead, she contends that the Minnesota

Supreme Court’s decision represented an unreasonable application of clearly

established federal law.

      Judge Rau rejected Horst’s claim.  Judge Rau agreed with the Minnesota

Supreme Court that, because Horst was complaining of an unconstitutional search,

Graham v. Connor dictated that her claim be addressed solely under the Fourth

Amendment.  ECF No. 14 at 10‐11.  Judge Rau also held that, under Stone v. Powell,

Horst’s Fourth Amendment claim could not be reviewed by a federal court in a § 2254




                                          ‐10‐
action, because the state courts had “provided an opportunity for full and fair

litigation” of that claim.  428 U.S. 465, 494 (1976).  ECF No. 14 at 8‐10.

          Horst briefly objects to Judge Rau’s conclusion that this Court cannot review her

Fourth Amendment claim under Stone v. Powell.  Horst points out that the rule of Stone

v. Powell is not jurisdictional and argues that the rule is therefore “discretionary.”  ECF

No. 17 at 8.  That is a non sequitur.  The fact that a law is not jurisdictional—that is, the

fact that a law does not “involve[] a court’s power to hear a case,” United States v.

Cotton, 535 U.S. 625, 630 (2002)—does not mean that the law is “discretionary.”  Most

laws (including, say, the Fourth Amendment) are not “jurisdictional,” and yet their

application is not a matter of discretion.  Neither the Supreme Court nor the Eighth

Circuit has suggested that a district judge has the discretion to ignore the rule of Stone v.

Powell.

          Recognizing the problem that Stone v. Powell poses, Horst devotes most of her

objection to arguing that her substantive‐due‐process claim should not be analyzed

under the Fourth Amendment.  Horst’s argument is at times difficult to follow, but, at

bottom, her complaint seems to be as follows:  The behavior of the police in collecting

all of her medical records shocked the conscience and thus deprived her of substantive

due process.  But the Minnesota Supreme Court treated her substantive‐due‐process

claim as a Fourth Amendment claim under the rule of Graham v. Connor.  It then said



                                             ‐11‐
that the remedy for a Fourth Amendment violation was limited to suppression of the

illegally obtained evidence.  It ignored the fact that, even though the State did not

introduce her medical records or their contents into evidence, the State did use those

records to harm her—in particular, by using the contents of the records to persuade

Allen to testify against her.  The Minnesota Supreme Court thus left her without a

remedy for the deprivation of her right to substantive due process.

        Horst’s argument has a number of problems.  As an initial matter, the Court

notes that it is unlikely that, had the Minnesota Supreme Court addressed Horst’s

substantive‐due‐process claim on the merits (instead of analyzing it under the Fourth

Amendment), the court would have found that the police acted in a manner that

shocked the conscience.  When it comes to the conduct of a law‐enforcement officer,

“only the most egregious official conduct” can be said to shock the conscience.  Lewis,

523 U.S. at 846.  Such a high standard is necessary “lest the Constitution be demoted to

. . . a font of tort law.”  Id. at 847 n.8.  

        In this case, the police had reason to believe that Horst had induced Allen to kill

her husband by claiming that her husband had caused her to miscarry.  Evidence of

whether Horst had lied to Allen was obviously relevant to the investigation.  Clearly,

then, the police had probable cause to believe that some of Horst’s medical records

contained highly probative evidence regarding the murder of her husband.  And thus,



                                                ‐12‐
the police could undoubtedly have obtained some of Horst’s medical records—either by

subpoena or through a search warrant.

       Horst’s main complaint is that, because the warrants were insufficiently limited,

the police were able to collect and use all of her medical records covering an eight‐year

period.  It might well be that the warrants were deficient, as the Minnesota Supreme

Court assumed (but did not decide).  But there is no evidence that, in collecting Horst’s

medical records pursuant to the warrants, the police acted with deliberate indifference

to Horst’s rights.  See Neal v. St. Louis Cty. Bd. of Police Comm’rs, 217 F.3d 955, 958 (8th

Cir. 2000) (“In situations where a state actor is afforded a reasonable opportunity to

deliberate various alternatives prior to electing a course of action, the chosen action will

be deemed ‘conscience shocking’ if the action was taken with ‘deliberate

indifference.’”).  Moreover, none of Horst’s medical records or their contents were

introduced into evidence against her.  And even if Horst is correct that the police

learned from her medical records that she had lied about miscarrying—and then used

that information in persuading Allen to testify against her—the police would have been

using information that they could have lawfully obtained through a subpoena or more

narrowly drawn warrant.  The conduct of the police does not seem to be so

“[o]utrageous” that “it falls within the narrow band of the most intolerable government




                                             ‐13‐
conduct.”  United States v. Boone, 437 F.3d 829, 841 (8th Cir. 2006) (citation and internal

quotations omitted).

       Horst’s argument also mischaracterizes the decision of the Minnesota Supreme

Court.  True, the court treated her substantive‐due‐process claim as a Fourth

Amendment claim under the rule of Graham v. Connor.  And true, the court noted that

her medical records had not been introduced into evidence at Horst’s trial.  But the

court did not stop there.  The court also examined the record to determine if the medical

records had been used in any other way against Horst.  The court found that “[t]he only

conceivable ‘fruit’ of the allegedly illegal search warrants relates to Allen’s testimony,

and specifically his decision to cooperate with the State.”  Horst, 880 N.W.2d at 36.  But,

after examining the record, the court concluded that Allen’s testimony was not, in fact, a

fruit of the allegedly unlawful search, as the record did not establish that Allen had

learned about Horst’s lie from the police.  Id.  Moreover, the court noted that Allen’s

trial testimony “never touched on information from Horst’s medical records.”  Id.

       In any event, the question for this Court is not whether the decision of the

Minnesota Supreme Court to analyze Horst’s constitutional claim solely under the

Fourth Amendment was correct as an original matter, but whether that decision was

“objectively unreasonable.”  Lockyer, 538 U.S. at 76.  The Court cannot say that the court

acted in a manner with which no “fairminded jurist” could agree.  To the contrary, the



                                            ‐14‐
court’s decision was clearly compelled by Graham v. Connor.  Horst does not claim that a

law‐enforcement officer can never use a search warrant to obtain the medical records of

a suspect, nor does Horst deny that the police could have lawfully gained access to at

least some of the information in her medical records.  Rather, Horst objects to the fact

that, because the warrants did not sufficiently limit the discretion of investigators, those

investigators were able to obtain more medical information than was constitutionally

permissible.  

       Without question, then, Horst’s “constitutional claim is covered by a specific

constitutional provision, such as the Fourth . . . Amendment.”  United States v. Lanier,

520 U.S. 259, 272 n.7 (1997).  Indeed, Horst’s constitutional claim is literally covered by

the text of the Fourth Amendment, which requires that a search warrant must

“particularly describ[e] the place to be searched, and the persons or things to be seized.” 

At bottom, Horst claims that the searches of her medical records were unconstitutional

because the warrants that authorized those searches did not meet the Fourth

Amendment requirement that “a warrant may not be issued unless . . . the scope of the

authorized search is set out with particularity.”  Kentucky v. King, 563 U.S. 452, 459

(2011).6  The rule of Graham v. Connor “requires that if a constitutional claim is covered

       6
       Horst is far from the first defendant to make such a claim.  See, e.g., United States
v. Abrams, 615 F.2d 541, 543 (1st Cir. 1980) (finding that a warrant authorizing the search
of medical records “fails to meet the requirement of particularity” because “there is no
                                                                               (continued...)

                                            ‐15‐
by a specific constitutional provision . . . the claim must be analyzed under the standard

appropriate to that specific provision, not under the rubric of substantive due process.” 

Lanier, 520 U.S. at 272 n.7.  That is precisely what the Minnesota Supreme Court did.

       And that ends this Court’s analysis.  This Court has found that the decision of the

Minnesota Supreme Court to analyze Horst’s substantive‐due‐process claim as a Fourth

Amendment claim was an objectively reasonable application of Graham v. Connor.  For

the reasons described by Judge Rau in his R&R, this Court is barred under Stone v.

Powell from going further and examining the reasonableness of the Minnesota Supreme

Court’s disposition of Horst’s Fourth Amendment claim.  For these reasons, Horst’s

objection to the R&R is overruled, and her habeas action is dismissed.

                                         ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

the Court OVERRULES petitioner’s objection [ECF No. 17] and ADOPTS the R&R [ECF

No. 14].  IT IS HEREBY ORDERED THAT:

       1.     Plaintiff’s petition for a writ of habeas corpus under 28 U.S.C. § 2254 [ECF

              No. 1] is DENIED.

       2.     This action is DISMISSED WITH PREJUDICE.



       6
        (...continued)
limitation as to time and there is no description as to what specific records are to be
seized”).  

                                            ‐16‐
     3.     No certificate of appealability will issue.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated:  January 24, 2019                      s/Patrick J. Schiltz                                         
                                             Patrick J. Schiltz
                                             United States District Judge




                                          ‐17‐
